J-S46015-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

KEVIN WILLIAMS

                            Appellant                No. 1802 EDA 2014


            Appeal from the Judgment of Sentence January 16, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0002781-2011


BEFORE: MUNDY, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUNDY, J.:                        FILED NOVEMBER 06, 2015

        Appellant, Kevin Williams, appeals from the January 16, 2014

aggregate judgment of sentence of 35 to 70 years’ incarceration, imposed

after a jury found him guilty of murder of the third degree, conspiracy, and

three counts of robbery.1 After careful consideration, we affirm.

        The trial court summarized the factual circumstances surrounding the

crimes charged as follows.

                    On October 20, 2010, Appellant, Kevin
              Williams, invited co-defendant, Dawud Abdul-Hakim
              (Abdul-Hakim), and an unidentified male to smoke
              weed in his car. While sitting in Appellant’s car,
              Abdul-Hakim said he wanted to try to [r]ob
              somebody before he went home, and the
              unidentified male wanted to do the same. Abdul-
              Hakim had a .40 caliber Glock pistol on his person.
____________________________________________
1
    18 Pa.C.S.A. §§ 2502(c), 903, and 3701(a)(1)(i), respectively.
J-S46015-15


          At approximately 11:20 PM, Appellant was driving
          west on Jackson Street in the City and County of
          Philadelphia when Abdul-Hakim suggested they [r]ob
          three (3) men they saw walking north on Second
          Street towards Jackson Street. The three (3) men
          walking north on Second Street were childhood
          friends Jason Moncrief (Moncrief), Andrew Lillie
          (Lillie), and Decedent, Anthony DeMarco Jr.
          (DeMarco). The unidentified male told Appellant to
          stop the car, said he would be right back, and
          instructed Appellant to stay there. Abdul-Hakim and
          the unidentified male exited Appellant’s car on to the
          sidewalk ahead of Moncrief, Lillie, and DeMarco, and
          walked slowly so the three (3) men could catch up.
          Appellant backed his car onto nearby Philip Street
          where he could see Moncrief, Lillie, DeMarco, Abdul-
          Hakim, and the unidentified male. Appellant kept his
          car running in the middle of Philip Street and turned
          off his headlights.

                As the two (2) groups converged, the
          unidentified male grabbed Moncrief and Abdul-Hakim
          grabbed DeMarco, holding DeMarco at gunpoint. The
          unidentified     male   and   Abdul-Hakim     directed
          Moncrief, Lillie, and DeMarco to give up their money,
          whereupon the unidentified male went into the
          pockets of Moncrief and retrieved $50. DeMarco
          refused to comply and was hit in the back of the
          neck with the gun by Abdul-Hakim. DeMarco then
          began to fight Abdul-Hakim, punching him
          repeatedly and wrestling Abdul-Hakim to the ground.
          During the fight Abdul-Hakim dropped the gun. The
          unidentified male picked up the gun, told DeMarco to
          get off of Abdul-Hakim, then fired six (6) shots at
          DeMarco, hitting him four (4) times and hitting
          Abdul-Hakim once (1) in the left hip. Lillie and
          Moncrief subsequently ran south on Second Street,
          Appellant drove west on Jackson Street, while Abdul-
          Hakim and the unidentified male ran west on Jackson
          Street.

                DeMarco was shot one (1) time in the left
          flank; one (1) time in the left hip; one (1) time in
          the mid back, where the bullet fractured a vertebra,

                                  -2-
J-S46015-15


              then passed through the thorax, esophagus, heart
              and sternum, and one (1) time in the upper left
              back, injuring his left lung.        De[M]arco was
              transported to Thomas Jefferson University Hospital,
              where he was pronounced dead at 12:07 AM by Dr.
              Jenoff.  An autopsy was performed by Assistant
              Medical Examiner Dr. Aaron Rosen, who determined
              the cause of death was multiple gunshot wounds.
              The manner of death was found to be homicide. At
              the time of his arrest, Appellant made a detailed
              statement after receiving his Miranda warnings.

Trial Court Opinion, 11/10/14, at 2-4.

       Appellant    was    subsequently        arrested   and   charged   by   criminal

complaint filed on November 13, 2010. The case proceeded to a jury trial,

consolidated with co-defendant Abdul-Hakim on October 1, 2012, which

resulted in a mistrial, as the jury was unable to reach a unanimous verdict.

Appellant and Abdul-Hakim were retried commencing November 20, 2013.

At the conclusion of the trial on November 26, 2013, the jury returned a

verdict, finding Appellant guilty of the previously mentioned crimes.2                A

sentencing hearing was held on January 16, 2014, at which the trial court

sentenced Appellant to a term of incarceration of 20 to 40 years on the

third-degree murder count, a consecutive term of incarceration of 10 to 20

years on the robbery count pertaining to victim DeMarco, and a consecutive

term of incarceration of 5 to 10 years on the conspiracy count.                The trial

court imposed two concurrent terms of incarceration of 5 to 10 years on the

____________________________________________
2
 On January 7, 2014, current counsel entered her appearance on behalf of
Appellant, replacing Appellant’s trial counsel.


                                           -3-
J-S46015-15


remaining robbery counts, resulting in an aggregate sentence of 35 to 70

years’ incarceration.

        On January 23, 2014, Appellant filed a post-sentence motion, wherein

he challenged certain issues alleging trial counsel’s ineffectiveness, and

challenging the sufficiency of the evidence and the weight of the evidence.

Post-Sentence Motion, 1/23/14, at 1-2. Notice that the motions were denied

by operation of law was sent and docketed by the Clerk of Courts on May 27,

2014.     Thereafter, Appellant filed a timely notice of appeal on June 18,

2014.3

        On appeal, Appellant presents the following issues for our review.

              I.    Was the evidence sufficient to support
              Appellant’s convictions for third-degree murder,
              conspiracy to commit murder, and two counts of
              robbery where the Commonwealth’s evidence failed
              to establish that he entered into an agreement with
              the principals to commit murder?

              II.    Were Appellant’s convictions supported by the
              clear    weight   of   the   evidence    where    the
              Commonwealth’s principal eyewitness to            the
              shooting lied to the police when he failed to identify
              co-defendant Abdul-Hakim at a lineup and also
              falsely claimed that eyewitness Andrew Lillie was not
              impaired at the time of the shooting?

              III. Did the [trial] court abuse its discretion in
              sentencing Appellant to a manifestly excessive
              aggregate sentence of 35 to 70 years[’] incarceration
              where it failed to consider any mitigation evidence

____________________________________________
3
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.


                                           -4-
J-S46015-15


              and additionally failed to provide any statement of
              the reasons for its sentence on the record?

              IV.   Is Appellant entitled to a new sentencing
              hearing based on this Court’s determination that 42
              Pa.C.S. § 9712, the mandatory-minimum statute
              under which he was sentenced, is unconstitutional?

Appellant’s Brief at 5-6.

      Appellant first challenges the sufficiency of the evidence underlying his

conviction on all charges. Id. at 14. Appellant notes the Commonwealth’s

theory of his culpability was as a co-conspirator with the primary

perpetrators of the robbery and shooting. Id. Appellant avers as follows.

              [B]ecause there was no evidence that [Appellant]
              entered into an agreement to commit murder with []
              Abdul-Hakim or the second unnamed principal, his
              convictions for homicide and conspiracy to commit
              murder cannot stand. Further, [] because he did not
              directly participate in the robbery of [] DeMarco or
              his friends, and because the jury found him not
              guilty of two counts of general conspiracy, there is
              no competent evidence to support his conviction for
              two counts of robbery.

Id.

      Our review of a challenge to the sufficiency of the evidence is bound

by the following standard and scope of review.             “A claim impugning the

sufficiency   of   the   evidence   presents   us   with    a   question   of   law.”

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014)

(citation omitted), appeal denied, 95 A.3d 275 (Pa. 2014).

              The standard we apply in reviewing the sufficiency of
              the evidence is whether viewing all the evidence
              admitted at trial in the light most favorable to the

                                       -5-
J-S46015-15


           verdict winner, there is sufficient evidence to enable
           the fact-finder to find every element of the crime
           beyond a reasonable doubt. In applying the above
           test, we may not weigh the evidence and substitute
           our judgment for the fact-finder. In addition, we
           note that the facts and circumstances established by
           the Commonwealth need not preclude every
           possibility of innocence. Any doubts regarding a
           defendant’s guilt may be resolved by the fact-finder
           unless the evidence is so weak and inconclusive that
           as a matter of law no probability of fact may be
           drawn from the combined circumstances.            The
           Commonwealth may sustain its burden of proving
           every element of the crime beyond a reasonable
           doubt by means of wholly circumstantial evidence.
           Moreover, in applying the above test, the entire
           record must be evaluated and all evidence actually
           received must be considered. Finally, the [finder] of
           fact while passing upon the credibility of witnesses
           and the weight of the evidence produced, is free to
           believe all, part or none of the evidence.

Commonwealth v. Fabian, 60 A.3d 146, 150-151 (Pa. Super. 2013)

(citation omitted), appeal denied, 69 A.3d 600 (Pa. 2013).

           However, the inferences must flow from facts and
           circumstances proven in the record, and must be of
           such volume and quality as to overcome the
           presumption of innocence and satisfy the [finder of
           fact] of an accused’s guilt beyond a reasonable
           doubt. The trier of fact cannot base a conviction on
           conjecture and speculation and a verdict which is
           premised on suspicion will fail even under the limited
           scrutiny of appellate review.

Commonwealth v. Kearney, 92 A.3d 51, 64 (Pa. Super. 2014) (citation

omitted), appeal denied, 101 A.3d 102 (Pa. 2014).

     Instantly, however, Appellant has waived his insufficiency of the

evidence claim.   The text of Rule 1925(b) requires an appellant’s concise


                                    -6-
J-S46015-15


statement to “identify each ruling or error that the appellant intends to

challenge with sufficient detail to identify all pertinent issues for the judge.”

Pa.R.A.P. 1925(b)(4)(ii).    Any issues not raised in accordance with Rule

1925(b)(4) will be deemed waived.         Id. at 1925(b)(4)(vii).    “An overly

vague or broad Rule 1925 statement may result in waiver.”           Majorsky v.

Douglas, 58 A.3d 1250, 1258 (Pa. Super. 2012) (citation omitted), appeal

denied, 70 A.2d 811 (Pa. 2013), cert. denied, 134 S. Ct. 910 (2014). “In

order to preserve a challenge to the sufficiency of the evidence on appeal,

an appellant’s Rule 1925(b) statement must state with specificity the

element or elements upon which the appellant alleges that the evidence was

insufficient.”   Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super.

2013) (citation omitted). “Failure to properly preserve the claim will result

in waiver, even if the trial court addresses the issue in its [Rule 1925(a)]

opinion.”   Commonwealth v. Thompson, 93 A.3d 478, 490 (Pa. Super.

2014) (citations omitted). “[T]he courts lack the authority to countenance

deviations from the Rule’s terms; the Rule’s provisions are not subject to ad

hoc exceptions or selective enforcement; appellants and their counsel are

responsible for complying with the Rule’s requirements; Rule 1925 violations

may be raised by the appellate court sua sponte.” Commonwealth v. Hill,

16 A.3d 484, 494 (Pa. 2011).

      Instantly, rather than identifying the specific elements of the particular

charges at issue in his Rule 1925(b) statement, Appellant merely makes a


                                      -7-
J-S46015-15


bald assertion of insufficiency as follows. “There was insufficient evidence to

support the conviction for all charges.”         Appellant’s Statement of Matters

Complained of on Appeal, 7/10/14, at 1, ¶ 1. This overly broad claim fails to

comply with the requirements of Rule 1925(b).              See Garland, supra.

Accordingly, we conclude Appellant has waived the issue on appeal.           See

Flores, supra.4

       Appellant next argues the trial court erred in denying his post-

sentence challenge to the weight of the evidence and refusing to grant a

new trial. Appellant’s Brief at 22. We are mindful of the following standard

of review we employ when addressing a challenge to the weight of evidence

on appeal.

       “A motion for a new trial alleging that the verdict was against the

weight of the evidence is addressed to the discretion of the trial court.”

Commonwealth v. Diggs, 949 A.2d 873, 879 (Pa. 2008), cert. denied,

Diggs v. Pennsylvania, 556 U.S. 1106 (2009).

              An appellate court’s standard of review when
              presented with a weight of the evidence claim is
              distinct from the standard of review applied by the
              trial court:

              Appellate review of a weight claim is a review of
              the exercise of discretion, not of the underlying
              question of whether the verdict is against the
____________________________________________
4
  Even if we were to consider Appellant’s claim, we would deem it devoid of
merit. Appellant’s confession and the ample corroborating evidence clearly
supports the jury’s conclusion that Appellant possessed the requisite intent
to conspire with his co-perpetrators in the instant crimes.


                                           -8-
J-S46015-15


           weight of the evidence. Because the trial judge
           has had the opportunity to hear and see the
           evidence presented, an appellate court will give the
           gravest consideration to the findings and reasons
           advanced by the trial judge when reviewing a trial
           court’s determination that the verdict is against the
           weight of the evidence.

Commonwealth v. Best, 120 A.3d 329, 345 (Pa. Super. 2015) (citations

omitted; emphasis original).

           In reviewing the entire record to determine the
           propriety of a new trial, an appellate court must first
           determine whether the trial judge’s reasons and
           factual basis can be supported. Unless there are
           facts and inferences of record that disclose a
           palpable abuse of discretion, the trial judge’s reasons
           should prevail. It is not the place of an appellate
           court to invade the trial judge’s discretion any more
           than a trial judge may invade the province of a jury,
           unless both or either have palpably abused their
           function.

           To determine whether a trial court’s decision
           constituted a palpable abuse of discretion, an
           appellate court must “examine the record and assess
           the weight of the evidence; not however, as the trial
           judge, to determine whether the preponderance of
           the evidence opposes the verdict, but rather to
           determine whether the court below in so finding
           plainly exceeded the limits of judicial discretion and
           invaded the exclusive domain of the jury.” Where
           the record adequately supports the trial court, the
           trial court has acted within the limits of its judicial
           discretion.

Commonwealth v. Clay, 64 A.3d 1049, 1056-1057 (Pa. 2013) (emphasis

added), quoting Commonwealth v. Brown, 648 A.2d 1177, 1190 (Pa.

1994). “[T]he weight of the evidence is exclusively for the finder of fact who

is free to believe all, part, or none of the evidence and to determine the

                                    -9-
J-S46015-15


credibility of the witnesses. An appellate court cannot substitute its

judgment for that of the finder of fact.”       Commonwealth v. Shaffer, 40
A.3d 1250, 1253 (Pa. Super. 2012) (citation omitted).          “One of the least

assailable reasons for granting or denying a new trial is the lower court’s

conviction that the verdict was or was not against the weight of the evidence

and that a new trial should be granted in the interest of justice.”

Commonwealth v. Brown, 23 A.3d 544, 557-558 (Pa. Super. 2011) (en

banc) (citations and internal quotation marks omitted).

      Appellant’s claim in this case centers on the supposed dishonesty of

one of the victim-witnesses and the impairment of the other at the time of

the robbery. Appellant’s Brief at 23-24.

               [T]he testimony of [] Moncrief, the Commonwealth’s
               principal witness, was wholly unreliable based on []
               Moncrief’s failure to implicate Abdul-Hakim at a pre-
               trial lineup and his false claim that eyewitness
               Andrew Lillie was not under the influence at the time
               of the shooting. Mr. Moncrief’s dishonesty and lack
               of candor during both the police investigation of the
               crime and his trial testimony so undermines
               confidence in the verdicts that a new trial is required
               in the interests of justice.

Id. at 22-23.

      In its Rule 1925(a) opinion, the trial court carefully reviewed the

testimony and evidence received at trial as it related to Appellant’s

convictions.

               In a statement to police, Appellant said he knew
               Abdul-Hakim and the unidentified male intended to
               commit the crime of [r]obbery, and drove the two

                                       - 10 -
J-S46015-15


            men while they were looking [for] a victim. When
            Abdul-Hakim and the unidentified male found specific
            targets for the crime in DeMarco, Lillie, and Moncrief,
            Appellant complied with the unidentified male’s
            request to stop the car to allow Abdul-Hakim and the
            unidentified male to exit and that Appellant wait for
            them to return. In furtherance of the [c]onspiracy,
            Appellant backed onto nearby Philip Street, kept his
            car running and turned off his headlights to wait for
            Abdul-Hakim and the unidentified male. Indeed,
            Appellant did not move from that spot until DeMarco
            was shot. Appellant’s statement was corroborated
            by Robert Daly, who testified at trial that he saw
            Appellants car with its headlights off driving in the
            same direction as Abdul-Hakim and the unidentified
            male. Additionally, a home security camera at Third
            and Jackson Streets captured Appellant and Abdul-
            Hakim both fleeing from the scene, Appellant driving
            and Abdul-Hakim on foot.

Trial Court Opinion, 11/10/14, at 5-6 (citations omitted).        The trial court

determined the jury’s verdict did not shock the conscience of the trial court.

Id. at 8.

      Upon a thorough review of the record, we conclude that the record

amply supports the trial court’s determinations and that Appellant’s

assertions are baseless. Relative to Appellant’s attack on the credibility of

the witnesses, the trial court noted, “[t]he finder of fact is free to believe all,

part, or none of the evidence and to determine the credibility of witnesses.”

Id. at 8; see Shaffer, supra. Further, Appellant’s assertion that Moncrief

was dishonest is far from self-evident. Although previously acquainted with

Abdul-Hakim, Moncrief’s inability to identify him as a perpetrator of the

crime is perfectly consistent with the circumstances surrounding the


                                      - 11 -
J-S46015-15


robbery.   It was dark, Abdul-Hakim’s face was obscured by a pulled-up

hood, and Abdul-Hakim was primarily engaged in the struggle with DeMarco.

N.T., 11/21/13, at 40-63; N.T., 11/22/13, at 3-35.              Further, any

discrepancies in the witnesses’ accounts do not negate the evidence of

Appellant’s confession and the eyewitness and video evidence of him fleeing

the scene. N.T., 11/21/13, at 13-27. Consequently, we discern no abuse of

discretion by the trial court in determining the verdict was not contrary to

the weight of the evidence and in refusing to grant Appellant a new trial.

      Appellant’s third allegation of error, that the trial court abused its

discretion in imposing a manifestly excessive sentence, is a challenge to the

discretionary aspects of his sentence. Appellant’s Brief at 25. We conclude

Appellant has waived this issue on appeal.

      “A challenge to the discretionary aspects of a sentence must be

considered a petition for permission to appeal, as the right to pursue such a

claim is not absolute.”   Commonwealth v. Lamonda, 52 A.3d 365, 371

(Pa. Super. 2012) (en banc) (citation omitted), appeal denied, 75 A.3d 1281

(Pa. 2013).

                     An appellant challenging the discretionary
              aspects of [her] sentence must invoke this Court’s
              jurisdiction by satisfying a four-part test:

                    [W]e conduct a four-part analysis to
              determine: (1) whether appellant has filed a timely
              notice of appeal, see Pa.R.A.P. 902 and 903; (2)
              whether the issue was properly preserved at
              sentencing or in a motion to reconsider and
              modify sentence …; (3) whether appellant’s brief

                                    - 12 -
J-S46015-15


              has a fatal defect, Pa.R.A.P. 2119(f); and (4)
              whether there is a substantial question that the
              sentence appealed from is not appropriate under the
              Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (internal

quotation marks and citations omitted; emphasis added).

       Instantly, Appellant has failed to preserve the issue at the time of

sentencing or in a post-sentence motion. Appellant did file a post-sentence

motion, but did not include therein any challenge to his sentence.5        See

Post-Sentence Motions, 1/23/14, at 1-2. Therefore, we conclude Appellant

has waived his challenge to the discretionary aspects of sentence in this

appeal. See Moury, supra.

       Appellant’s final issue is a challenge to the legality of his sentence.

Appellant claims the trial court applied the mandatory minimum sentences,

under 42 Pa.C.S.A. § 9712, to his robbery convictions. Appellant’s Brief at

32. Citing this Court’s recent decisions in Commonwealth v. Newman, 99
A.3d 86, 90 (Pa. Super. 2014) (en banc), appeal denied, 121 A.3d 496 (Pa.

2015), and Commonwealth v. Valentine, 101 A.3d 801, 811-812 (Pa.

____________________________________________
5
  We note, in its November 10, 2014 opinion, the trial court states that,
“Appellant filed a Petition for Reconsideration of Sentence and Post Sentence
Motions” on January 22, 2012.          Trial Court Opinion, 11/10/14, at 1.
Appellant also references such filings in his appellate brief. Appellant’s Brief
at 7. Contrastingly, the Commonwealth claims that Appellant did not
challenge his sentence before the trial court. Commonwealth’s Brief at 15.
Our review of the certified record discloses that a petition for reconsideration
of sentence was not a part of Appellant’s post-sentence motions and no
other petition was, in fact, docketed or included in the record.


                                          - 13 -
J-S46015-15


Super. 2014), determining Section 9712 is unconstitutional in its entirety as

violative of the United States Supreme Court’s decision in Alleyene v.

United States, 133 S. Ct. 2151 (2013), Appellant claims he is entitled to

resentencing.    Id. at 33-35.     We conclude Appellant is mistaken in his

underlying premise that the trial court imposed his robbery sentences under

Section 9712.

      Our review of the record discloses that no notice was given by the

Commonwealth at any time prior to sentencing of its intention to seek the

application of Section 9712’s mandatory sentence against Appellant. Such a

notice is a prerequisite to a trial court’s application of Section 9712.

            § 9712. Sentences for offenses committed with
            firearms

                                        …

            (b) Proof at sentencing.--Provisions of this section
            shall not be an element of the crime and notice
            thereof to the defendant shall not be required prior
            to conviction, but reasonable notice of the
            Commonwealth’s intention to proceed under this
            section shall be provided after conviction and before
            sentencing.     The applicability of this section
            shall be determined at sentencing. The court
            shall consider any evidence presented at trial and
            shall afford the Commonwealth and the defendant an
            opportunity to present any necessary additional
            evidence and shall determine, by a preponderance of
            the evidence, if this section is applicable

42 Pa.C.S.A. § 9712(b) (emphasis added). “[R]easonable notice is required

of the Commonwealth’s intention to proceed under the section before

sentencing.”    Commonwealth v. Saksek, 522 A.2d 70, 72 (Pa. Super.

                                      - 14 -
J-S46015-15


1987). Similarly, our review of the sentencing proceeding reveals that no

mention of Section 9712 or of mandatory sentences was made by the

Commonwealth, Appellant, or the trial court during sentencing. 6       Absent

application of the mandatory minimum under Section 9712, the legality of

Appellant’s sentence is not implicated. Accordingly, we conclude Appellant is

due no relief on this issue.7

       To recapitulate, we conclude Appellant has waived his challenge to the

sufficiency of the evidence underlying his convictions for failure to include

the issue in his Rule 1925(b) statement with adequate specificity. Appellant

has also waived his challenge to the discretionary aspects of his sentence for

failure to raise the issue below at sentencing or in a post-sentence motion.
____________________________________________
6
  By contrast, in the companion appeal from Appellant’s co-defendant Abdul-
Hakim, the record was clear that the Commonwealth sought application of
the Section 9712 mandatory for his robbery convictions and the same was
acknowledged during his sentencing hearing. See Commonwealth v.
Hakim-Abdul, --- A.3d ---, 1485 EDA 2014 (Pa. Super. 2015) (unpublished
memorandum).
7
  As argued by the Commonwealth, even if Section 9712 was at issue in this
case, we note that the 10 to 20 year sentence on the robbery charge
connected to DeMarco would not be affected. See Commonwealth’s Brief at
18-19. We have recently held that when a trial court sentences in excess of
a mandatory minimum sentence, the legality of any mandatory minimum
statue is not at issue. Commonwealth v. Zeigler, 112 A.3d 656, 662 (Pa.
Super. 2015).       Further, as related to Appellant’s remaining robbery
sentences, the trial court imposed them concurrent to the rest of Appellant’s
sentence. Consequently, any relief would not alter Appellant’s aggregate
sentence and no remand would be necessary. If our decision [granting relief
on a sentencing challenge] does not alter the overall [sentencing] scheme,
there is no need for a remand.” Commonwealth v. Thur, 906 A.2d 552,
569-570 (Pa. Super. 2006), appeal denied, 949 A.2d 687 (Pa. 2008).



                                          - 15 -
J-S46015-15


Further, we discern no abuse of discretion by the trial court in denying

Appellant’s request for a new trial on the basis the verdict was against the

weight of the evidence. Finally, Appellant’s challenge to the legality of his

robbery sentences fails, because the trial court did not apply Section 9712

when sentencing Appellant.

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2015




                                   - 16 -